UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                           Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                 Phone: (312) 435-5850
             Chicago, Illinois 60604                                       www.ca7.uscourts.gov




                                                          ORDER
 March 7, 2012

                                                           Before
                                        RICHARD A. POSNER, Circuit Judge
                                        JOEL M. FLAUM, Circuit Judge
                                        DIANE S. SYKES, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 11-2459                            v.

                                         STEVEN FENZL,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 1:09-cr-00376-1
 Northern District of Illinois, Eastern Division
 District Judge Ruben Castillo


           Upon consideration of the UNITED STATES MOTION TO AMEND THE OPINION,
filed on March 5, 2012, by counsel for the appellee,

           IT IS ORDERED that the motion is GRANTED. In the February 23, 2012, opinion, the
second sentence in the second full paragraph on page 11 is AMENDED to read as follows,
replacing “from the victim” with “from a third party.”

        The complete sentence should now read: When a fraudulent scheme involves depriving
the victim of the fraud of the “honest services” that the defendant owed him, the government
must prove that a bribe or kickback was sought from a third party.

 form name: c7_Order_3J(form ID: 177)